Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5, and 7-9 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salvatti (US Patent No. 9894442). 
Regarding claims 1 and 8, Salvatti teaches a vibration system of an ultra-thin full-range loudspeaker, comprising: a diaphragm (304); and frameless winding voice coils (310, 312, 1202) directly attached to the diaphragm, wherein each frameless winding voice coil is a planar coil formed by winding a single enameled wire (1206, insulation layer) and the enameled wires are arranged by tightly contacting to each other (fig. 12), and wherein the enameled wire of each frameless winding voice coil is a flat wire or a rounded wire (fig. 12; 310, 312, 1204).  
Regarding claim 2, Salvatti teaches the vibration system of the ultra-thin full-range loudspeaker according to claim 1, wherein each planar coil (310, 312, 1202) is in the shape of a reacetrack (fig. 7A) or an annularity. 
Regarding claim 3, Salvatti teaches the vibration system of the ultra-thin full-range loudspeaker according to claim 1, wherein when two or more of the frameless winding voice 
 	Regarding claim 4, Salvatti teaches the vibration system of the ultra-thin full-range loudspeaker according to claim 1, wherein when the two or more of the frameless winding voice coils (310, 312, 1202) are used simultaneously, the two or more of the frameless winding voice coils are arranged horizontally in parallel (fig. 3; 310), or arranged by overlapping up and down.  
 	Regarding claim 5, Salvatti teaches the vibration system of the ultra-thin full-range loudspeaker according to claim 1, wherein the enameled wire of each frameless winding voice coil has a thickness in a range from 0.05 mm to 0.5 mm and a width in a range from 0.05 mm to 0.5 mm (col. 14 lines 23-26).  
  	Regarding claim 7, Salvatti teaches the vibration system of the ultra-thin full-range loudspeaker according to claim 1, wherein each enameled wire is a copper wire, an aluminum wire or a copper-clad aluminum wire (col. 18 lines 42-49).  
Regarding claim 9, Salvatti teaches the vibration system of the ultra-thin full-range loudspeaker according to claim 1, wherein the diaphragm (304) is formed of a flexible insulating flat material (col. 7 line 44 through col. 8 line 29; wherein the diaphragm is movable and could be made of any of the types of insulative material listed).

Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive.
	With respect to the Applicant’s response that Salvatti does not teach “the windings…tightly contacting each other”, the Examiner disagrees.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 30, 2021